Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 17, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  144721(58)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  SCOTT and JEANNE WOODBURY,
            Plaintiffs,
  and
  CENTER WOODS, INC.,
           Plaintiff-Appellant,
                                                                    SC: 144721
  v                                                                 COA: 297819
                                                                    Saginaw CC: 09-006758-CH
  RES-CARE PREMIER, INC.,
            Defendant-Appellee,
  and
  RUTH AVERILL,
             Defendant.
  _________________________________


         On order of the Chief Justice, the stipulation signed by the parties for adjournment
  of the oral argument of this case is considered and it is GRANTED. The clerk is directed
  to place this case on the November, 2013 Session Calendar for argument and submission.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 17, 2013
                                                                               Clerk